Citation Nr: 1001211	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-21 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the April 1981 rating decision that denied 
service connection for hypertensive cardiovascular disease 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

2.  Entitlement to a disability rating in excess of 60 
percent for service-connected coronary artery disease for the 
period from April 4, 1996, to January 30, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served from April 1952 to November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of CUE in the April 1981 rating decision that 
denied service connection for hypertensive cardiovascular 
disease.

The Board notes that by an April 2003 statement the Veteran 
raised the issue of CUE in the October 1998 rating decision 
that denied service connection for acne vulgaris.  Also, in 
January 2006, the Veteran asserted entitlement to a total 
disability rating based on individual unemployability (TDIU).  
To date, such issues have not been adjudicated by the RO.  
Thus, the issues are referred back to the RO for appropriate 
action.

The issue of entitlement to a disability rating in excess of 
60 percent for service-connected coronary artery disease for 
the period from April 4, 1996, to January 30, 2006, addressed 
in the REMAND portion of the decision below, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision issued in April 1981, the RO 
denied the Veteran's claim of entitlement to service 
connection for hypertensive cardiovascular disease.

2.  The April 1981 rating decision was reasonably supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect.




CONCLUSIONS OF LAW

1.  The April 1981 rating decision that denied the Veteran's 
claim of entitlement to service connection for hypertensive 
cardiovascular disease is final.  38 U.S.C.A      §  7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  The April 1981 rating decision that denied the Veteran's 
claim of entitlement to service connection for hypertensive 
cardiovascular disease was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The United States Court of Appeals for Veterans Claims 
(Court) has noted that, insofar as CUE claims are not 
conventional appeals, and are fundamentally different from 
any other kind of action in the VA adjudicative process, the 
duties contained in the VCAA are not applicable to CUE 
claims.  Specifically, determinations as to the existence of 
CUE are based on the facts of record at the time of the 
decision challenged, such that no further factual development 
would be appropriate.  See Dobbins v. Principi, 15 Vet. App. 
323, 327 (2001) (citing Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001) (en banc)); see also Pierce v. Principi, 
240 F.3d 1348, 1353 (Fed. Cir. 2001); VAOPGCPREC 12-2001 at 
para. 7 (July 6, 2001) (VA does not have "a duty to develop" 
in a CUE case because "there is nothing further that could be 
developed").

CUE

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" is a very specific and rare 
kind of error, of fact or law, that is undebatable, and when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  

In order to find CUE, it must be determined:  (1) that either 
the facts known at the time were not before the adjudicator 
or the law then in effect was incorrectly applied; (2) that 
an error occurred based on the record and the law that 
existed at the time the decision was made; and (3) that, had 
the error not been made, the outcome would have been 
manifestly different.  Grover v. West, 12 Vet. App. 109, 112 
(1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  

Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  
Moreover, VA's breach of a duty to assist cannot form the 
basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran contends, in a February 2004 statement, that the 
April 1981 rating decision that denied service connection for 
hypertensive cardiovascular disease should be revised or 
reversed due to CUE.  The Veteran contends that the April 
1981 rating decision failed to consider that his claim 
asserted entitlement to service connection for a 
cardiovascular disorder, not hypertensive cardiovascular 
disease. The Veteran asserted that while the RO determined 
that hypertensive cardiovascular disease was not manifested 
during service or within one year of separation from service, 
he did not claim entitlement to service connection for 
hypertensive cardiovascular disease.  Thus, the Veteran 
asserts that the RO did not consider if his claimed 
cardiovascular disease was manifested during service or 
within one year of separation from service.  

At the time of the April 1981 rating decision, the relevant 
evidence of record included the Veteran's service treatment 
records, report of VA examination dated in August 1975, 
private treatment records dated in April 1981, and the 
Veteran's statement asserting entitlement to service 
connection for a cardiovascular disorder.  The RO determined 
that while the Veteran's service treatment records 
demonstrated treatment for two episodes of chest pain, 
hypertensive cardiovascular disease was not confirmed.  The 
RO also determined that results of VA examination dated in 
August 1975 revealed no abnormalities as to the heart or 
blood pressure.  The RO concluded that hypertensive 
cardiovascular disease was not incurred in or aggravated 
during military service.  

The law at the time of the April 1981 rating decision 
provided that service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1980).  Further, service 
connection for some disorders, including cardiovascular 
disease, would be rebuttably presumed if manifested to a 
compensable degree within one year following active service.  
38 C.F.R. §§ 3.307, 3.309 (1980).

Review of the evidence of record at the time of the April 
1981 rating decision indicates that Report of Medical 
Examinations, dated in April 1952, June 1952, December 1952, 
January 1955, September 1955, August 1956, May 1960, February 
1966, November 1971, and August 1974, are silent for any 
abnormalities of the heart or vascular system.  Reports of 
Medical History, dated in April 1952, June 1952, December 
1952, September 1955, August 1956, and one undated, completed 
by the Veteran, are silent for a history of pain or pressure 
in the chest.  Report of Medical History, dated in August 
1974 and completed by the Veteran, indicates that the Veteran 
reported a history of right-sided chest pain.  

Service treatment records dated in May 1974 indicate that the 
Veteran complained of very light left-sided chest pain, 
originating from the inside, 10 seconds in duration, without 
radiation or shortness of breath, for the past month.  The 
Veteran reported a family history of high blood pressure.  
Physical examination was unremarkable.  The treatment 
provider diagnosed the Veteran with possible pleuritic pain.  
Service treatment records dated twelve days later indicate 
that the Veteran reported one instance of chest pain, lasting 
four or five seconds, since the above-described treatment.   

Report of VA examination dated in August 1975 indicates that 
the Veteran's heart was not enlarged, and that he did not 
demonstrate murmurs, irregularities, or bruit in either 
carotid artery.

Thus, the evidence of record at the time of the April 1981 
rating decision is silent for hypertensive cardiovascular 
disease, or any cardiovascular disorder or disease.  The 
Veteran asserts that the RO incorrectly characterized and 
adjudicated his claim as entitlement to service connection 
for hypertensive cardiovascular disease instead of a 
cardiovascular disorder.  However, such characterization and 
adjudication of the Veteran's claim did not result in a 
manifestly different outcome, as the RO did not fail to 
consider the existence of any cardiovascular disorder or 
disease.    

The Board notes that the RO did not specifically note private 
treatment records dated in April 1981 indicating that the 
Veteran was participating in a cardiac rehabilitation 
program.  However, as evidence of a current, at the time of 
the April 1981 rating decision, cardiovascular disease or 
disorder was not in dispute, consideration of the same would 
not have resulted in a manifestly different outcome.  

The Board also notes that the Veteran's statement dated in 
April 1981 asserting entitlement to service connection for a 
cardiovascular disorder directed the RO to private treatment 
records.  It does not appear that the Veteran provided 
authorization for the RO to obtain such private treatment 
records, or that such records were submitted by the Veteran 
or obtained by the RO.  However, as discussed above, VA's 
breach of a duty to assist cannot form the basis for a claim 
of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

On the basis of the evidence of record at the time of the 
April 1981 rating decision, the Board cannot conclude that 
such decision was clearly and unmistakably erroneous.

The Veteran sought to reopen his claim of entitlement to 
service connection for a cardiovascular disorder, 
specifically, coronary artery disease, in April 1996.  By a 
September 2005 Board decision, the Veteran's claim was 
reopened and granted.  

The determination of whether a prior rating decision was 
clearly and unmistakably erroneous must be based on the 
record and the law that existed when that decision was made.  
See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Because the evidence demonstrating that the Veteran's current 
coronary artery disease was related to his period of service 
was not of record until after the date of the April 1981 
rating decision, such evidence can have no bearing on the 
Veteran's claim of CUE in the April 1981 rating decision.

Therefore, the Board finds that the April 1981 rating 
decision was reasonably supported by the evidence of record 
at the time it was promulgated and was consistent with the 
laws and regulations then in effect.  There is no evidence 
that the correct facts, as they were known at the time, were 
not before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  See 
Russell, supra.  Moreover, there is no indication that there 
was any error in the April 1981 rating decision that compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo, supra.

To the extent that the Veteran may disagree with how the 
facts were weighed or evaluated by the RO in reaching its 
decisions in April 1981, the Board emphasizes that such 
disagreement with how the facts were weighed is insufficient 
to constitute CUE.  See Russell, Fugo, supra.  The Board 
observes that the Veteran's remedy at that time was to appeal 
the April 1981 decision to the Board.  He did not do so and 
the Board may not now reweigh the facts as considered in 
April 1981.

In sum, the Veteran has not identified any specific findings 
or conclusions in the April 1981 rating decisions that were 
undebatably erroneous. The record does not reveal any kind of 
errors of fact or law in the April 1981 rating decision that, 
when called to the attention of later reviewers, compels the 
conclusions to which reasonable minds could not differ that 
the results would have been manifestly different but for the 
errors.  Thus, the criteria for a finding of CUE have not 
been met and the Veteran's claim to revise or reverse the 
April 1981 rating decision must be denied.


ORDER

The Veteran's claim to revise or reverse the April 1981 
rating decision that denied service connection for 
hypertensive cardiovascular disease on the grounds of CUE is 
denied.


REMAND

Additional development is needed prior to further disposition 
of the claim.

By a November 2005 rating decision of a Decision Review 
Officer (DRO), the Veteran's service-connected coronary 
artery disease was assigned an initial 10 percent disability 
rating, effective April 4, 1996, and a 60 percent disability 
rating, effective January 12, 2004.  The Veteran submitted a 
timely Notice of Disagreement, dated in November 2005, as to 
the disability rating assigned to service-connected coronary 
artery disease.  

By an April 2006 rating decision, the disability rating 
assigned to the Veteran's coronary artery disease was 
increased to 100 percent, effective January 31, 2006.  By a 
June 2006 DRO rating decision, the Veteran was assigned a 60 
disability rating for coronary artery disease, effective 
April 4, 1996.  At the time of the June 2006 DRO rating 
decision, the Veteran was informed that such represented a 
full grant of the benefit sought.  Thus, the Veteran was not 
provided with a Statement of the Case.

However, the Board notes that in his November 2005 Notice of 
Disagreement, the Veteran did not assert entitlement to only 
a 60 percent disability rating.  The Veteran asserted that 
the evidence of record should support a disability rating of 
at least 60 percent.  Thus, subsequent to the three above-
described rating decisions, there remains a time period, 
specifically, April 4, 1996, to January 30, 2006, that the 
Veteran may be entitled to a disability rating in excess of 
60 percent.  

Where a Notice of Disagreement has been filed with regard to 
issue, and a Statement of the Case has not been issued, the 
appropriate Board action is to remand the issues for issuance 
of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

Per Manlincon v. West, 12 Vet. App. 238 
(1999), and following the November 2005 
Notice of Disagreement, send the 
Veteran, and his representative, a 
Statement of the Case on the issue of 
entitlement to a disability rating in 
excess of 60 percent for service-
connected coronary artery disease for 
the period from April 4, 1996, to 
January 30, 2006. The Veteran should 
additionally be informed of his appeal 
rights.

The Board intimates no opinion as to the outcome of this 
case. The appellant need take no action until so informed. 
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


